Title: From George Washington to Jeremiah Powell, 20 May 1779
From: Washington, George
To: Powell, Jeremiah



Sir
Head Quarters Middle Brook May 20th 1779

I have the honor to inclose your Excellency an extract from the proceedings of the Court Martial upon Lt Colonels Mason & Smith held by order of Congress in consequence of a report of the committee of the Honorable the Council appointed to inquire into the conduct of the officers employed in the public works at Springfield. These proceedings were transmitted to Congress and by them referred to me.
Major Ayres did not attend for trial having previously sent in his resignation—But I have directed General Putnam to appoint another court and take effectual measures to procure his attendance. I have the honor to be with the greatest respect & esteem Your Excellency’s most Obet Servant
Go: Washington
